                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       TERESA AGUIRRE,                                   Case No. 16-cv-05564-HSG
                                   8                      Plaintiff,                         ORDER DENYING MOTION FOR
                                                                                             SANCTIONS
                                   9               v.
                                                                                             Re: Dkt. No. 215
                                  10       THE STATE OF CALIFORNIA, et al.,
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            Currently before the Court is Plaintiff Teresa Aguirre’s motion for a corrective jury

                                  14   instruction and sanctions, based on statements made by Defendants’ counsel, Deputy Attorney

                                  15   General William McMahon. See Dkt. No. 215. The Court DENIES the motion.1

                                  16       I.   BACKGROUND
                                  17            This case involved a litany of discovery disputes, including over the proper scope of

                                  18   discovery into Aguirre’s medical history and the diagnoses and treatment she had received from

                                  19   one of her medical providers, a nurse practitioner named Loretta Ancellotti. See, e.g., Dkt. Nos.

                                  20   61 (discovery letter brief), 65 (minute entry reflecting agreement to revise scope of subpoena to

                                  21   Ancellotti). Ancellotti did not testify at trial. In Defendants’ closing argument, McMahon

                                  22   contended (despite the absence of any evidence in the trial record) that records had been

                                  23   “withheld” from defense counsel:

                                  24                    There was a suggestion that you were misled about [Aguirre’s] prior
                                                        diagnosis of depression. And I hope you noticed the parsing of words
                                  25                    and the careful, careful talking in circles around it. Let’s be honest
                                                        now. Remember, [Aguirre’s expert witness] Dr. Smith – Dr.
                                  26                    Rorschach was up there yesterday. You remember him acting
                                  27
                                       1
                                  28    The Court finds this matter appropriate for disposition without oral argument and the matter is
                                       deemed submitted. See Civil L.R. 7-1(b).
                                                        confused? Well, wait a minute. Oh, yeah, I pointed out he only
                                   1                    received the records from Ancellotti; right? This was the person who
                                                        did the diagnosis. Ancellotti’s records were withheld from him, all
                                   2                    the records prior to the start of her FMLA leave. That would include
                                                        the February records with the depression diagnosis. Nobody denied
                                   3                    that that took place. There was just all this talk about how, wait a
                                                        minute, Gail Dyne, four years earlier – that’s false. That is not the
                                   4                    only diagnosis. Withholding the records from your own expert. Well,
                                                        they withheld them from us as well.
                                   5

                                   6   Trial Tr. vol. 5 at 1035:11–25. Counsel for Aguirre objected. Id. at 1036:1. The Court sustained

                                   7   the objection and instructed the jury to disregard McMahon’s comment. Id. at 1036:2–4. But

                                   8   McMahon continued to press the issue:

                                   9                    I would suggest to you that Dr. Smith, who did not receive all of
                                                        Ancellotti’s records, was in no position to talk about any sort of
                                  10                    diagnosis or when it happened, because he had an incomplete picture.
                                                        They would like you to have an incomplete picture as well.
                                  11

                                  12   Id. at 1036:5–9. Counsel for Aguirre did not object. However, counsel brought up the records in
Northern District of California
 United States District Court




                                  13   his rebuttal:

                                  14                    The Ancellotti records. Let’s deal with that for a second. Look, if
                                                        there were Ancellotti records that supported what defendants are
                                  15                    claiming, you can bet they would have put them in front of you. If
                                                        they wanted to claim that’s what they said, they were obligated to put
                                  16                    it in front of you.
                                  17   Id. at 1043:14–18. McMahon objected and added the comment that “[t]his not only goes beyond

                                  18   the scope, but those records were withheld from us.” Id. at 1043:19–20. The Court sustained the

                                  19   objection but warned McMahon that his speaking objection was inappropriate. Id. at 1043:21–24.

                                  20             The following day, Aguirre filed her motion for a corrective instruction and sanctions. See

                                  21   Dkt. No. 215. The Court denied the request for a corrective instruction and allowed Defendants to

                                  22   respond to the motion for sanctions. See Trial Tr. vol. 6 at 1068:13–25. Defendant responded.

                                  23   See Dkt. No. 221.2

                                  24       II.   LEGAL STANDARD
                                  25             Federal courts have “inherent power . . . to levy sanctions in response to abusive litigation

                                  26   practices.” Roadway Exp., Inc. v. Piper, 447 U.S. 752, 765 (1980). Courts may impose sanctions

                                  27

                                  28
                                       2
                                        Despite the Court’s instruction that the motion would be submitted after Defendants’ response,
                                       Aguirre filed a reply. See Dkt. No. 222.
                                                                                        2
                                   1   for “bad faith, which includes a broad range of willful improper conduct.” Fink v. Gomez, 239

                                   2   F.3d 989, 992 (9th Cir. 2001).

                                   3   III.   DISCUSSION
                                   4          As the Court ruled at trial, McMahon’s comments about Plaintiff’s counsel supposedly

                                   5   “withholding” documents from the defense were improper. Those facts were not in evidence and

                                   6   should not have been referenced before the jury during closing argument. See Draper v. Rosario,

                                   7   836 F.3d 1072, 1084 (9th Cir. 2016) (noting that “attorneys may not rely on evidence outside the

                                   8   record during closing argument”). The Court should not have to tell an experienced trial lawyer

                                   9   acting on behalf of the State of California that referencing discovery disputes not in the record in a

                                  10   closing argument is inappropriate. But the Court does not find, based on the entire record, that

                                  11   these statements made during closing argument reflect bad faith or willfulness.

                                  12          Further, the Court’s contemporaneous rulings and instructions to the jury were sufficient to
Northern District of California
 United States District Court




                                  13   cure any prejudice that may have resulted from McMahon’s comments. See Weeks v. Angelone,

                                  14   528 U.S. 225, 234 (2000) (“A jury is presumed to follow its instructions.”). No further

                                  15   instructions were necessary. And, based on the totality of the evidence presented at trial, the Court

                                  16   concludes that these comments had no effect on the jury’s verdict. See Settlegoode v. Portland

                                  17   Pub. Sch., 371 F.3d 503, 516–17 (9th Cir. 2004) (“A new trial should only be granted where

                                  18   the flavor of misconduct sufficiently permeates an entire proceeding to provide conviction that the

                                  19   jury was influenced by passion and prejudice in reaching its verdict.”) (internal quotations and

                                  20   alterations omitted).

                                  21            No sanctions are warranted for McMahon’s remarks.

                                  22   IV.    CONCLUSION
                                  23          For the reasons stated above, the Court DENIES the motion for a corrective jury

                                  24   instruction and sanctions.

                                  25          IT IS SO ORDERED.

                                  26   Dated: 8/2/2019

                                  27                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  28                                                    United States District Judge
                                                                                         3
